 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JULIUS ANDERSON,                                  No. 2:16-cv-0018 TLN CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA MEDICAL FACILITY,
      SOLANO, et al.,
15
                         Defendants.
16

17          Plaintiff is a state prisoner, represented by counsel. On July 15, 2019, plaintiff again

18   wrote the court, pro se, to complain that his attorney had not responded to plaintiff’s numerous

19   inquiries regarding distribution of the settlement proceeds from the March 15, 2018 settlement of

20   this action. Court records reflect that on February 12, 2019, counsel for defendants submitted the

21   completed settlement package to CDCR for processing. (ECF No. 70 at 2.) Thus, it is unclear

22   whether payment was rendered to plaintiff’s counsel, or whether there has been a delay in

23   processing the settlement package.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Within fourteen days from the date of this order, defendants shall advise whether

26   settlement proceeds have been paid and, if so, to whom the proceeds were paid and on what date,

27   and, if not, the current status of such settlement package;

28   ////
                                                        1
 1             2. If settlement proceeds have been paid to plaintiff’s counsel, within fourteen days from

 2   the date of this order, counsel for plaintiff shall inform the court, in writing, as to the status of

 3   such settlement proceeds; and

 4             3. The Clerk of the Court shall serve a copy of this order on plaintiff’s attorney of record,

 5   John Stringer, as well as on plaintiff Julius Anderson, K-33896, California Medical Facility, P.O.

 6   Box 2500, Vacaville, CA 95696-2500.

 7   Dated: July 17, 2019

 8

 9

10

11   /ande0018.set5

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
